Citation Nr: 0726206	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for a right knee 
condition.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1999 to April 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the veteran did 
not report.


FINDINGS OF FACT

1.  The evidence does not establish a current low back 
disability which is related to service.

2.  The evidence does not establish a current right knee 
disability which is related to service.


CONCLUSIONS OF LAW

1.  A lower back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claims.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and a VA examination 
report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Lower Back

The veteran contends he suffered a lower back disability 
while in-service.  The Board notes that multiple in-service 
medical records indicate that the veteran complained of lower 
back pain, received treatment and took a course concerning 
lower back problems.  X-rays were taken for the veteran's 
separation examination in December 2003.  The CT report of 
the lumbar spine showed incidental findings of non-union of 
the posterior elements of S1, normal variant.  Additionally, 
there was a Schmorl's node involving L4 and L5 indicated; 
however, the examiner opined these were probably benign 
lesions.   

Due to the veteran's failure to report to a more recently 
scheduled VA examination, the most relevant medical evidence 
is a February 2004 VA examination report.  The medical 
examiner reported, in sum, that the veteran's lower back was 
within the normal range on all tests conducted.  The examiner 
made the following specific findings:  no complaints of 
radiating pain on movement; no muscle spasm or tenderness; 
range of motion of the lumbar spine showed flexion to 90 
degrees, with extension, right and left lateral flexion, and 
right and left rotation all being 30 degrees; range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination; no ankylosis or signs of 
intervertabral disc syndrome; and all other joints and 
muscles were within normal limits.  An X-ray report revealed 
some minimal scoliosis, which was felt to be positional; 
otherwise the result was negative for problems of the lumbar 
spine and there was no fracture or subluxation evidenced.  To 
conclude, the VA examiner found no symptoms or objective 
findings on the day of the examination and declared there was 
no diagnosis as there was no pathology to render a diagnosis.  

An October 2004 psychiatric examination noted the veteran's 
complaints of pain.

It is important to point out at this juncture that low back 
pain is not in and of itself a disability. See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  As noted 
above, the veteran failed to report for a VA examination 
scheduled to determine the current existence of a back 
disability.  In light of the lack of any disability shown on 
the VA examination and no opinion linking a chronic low back 
disability to service, service connection for a low back 
disability must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Right Knee

The veteran contends that a right knee disability was 
incurred while in-service.  The Board notes that multiple in-
service medical records indicate the veteran had problems 
with his right knee with complaints of pain, swelling, and 
locking.  Additionally, x-rays were taken for the veteran's 
separation examination in December 2003.  The x-ray of the 
right knee was reported as normal.  

Due to the veteran's failure to report to a more recently 
scheduled VA examination, the most relevant medical evidence 
is a February 2004 VA examination report.  The medical 
examiner reported, in sum, that all findings concerning the 
veteran's right knee were within the normal range.  The 
examiner made the following specific findings:  the knee 
appeared normal; range of motion was 140 degrees flexion and 
0 degrees extension; the range of motion was not limited by 
pain, fatigue, weakness, lack of coordination or endurance; 
and the Drawer test and McMurray's test were both normal.  An 
X-ray report of the right knee x-ray was normal.  To 
conclude, the examiner found no symptoms or objective 
findings on the day of the examination and declared there was 
no diagnosis as there was no pathology to render a diagnosis.  

An October 2004 psychiatric examination noted the veteran's 
complaints of pain.

As noted above, right knee pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

Thus, there is no evidence showing current disability or 
diagnosis of the veteran's claimed condition.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, there are no bases upon 
which to award service connection for the claimed conditions, 
and service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for a lower back condition 
is denied.

Entitlement to service connection for a right knee condition 
is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


